Citation Nr: 0305986
Decision Date: 03/28/03	Archive Date: 06/02/03

DOCKET NO. 9 8-12 3 82          DATE MAR 2 8 2003

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUE

Entitlement to an rating in excess of 20 percent for service-
connected residuals of compression fracture of the 8th thoracic
vertebra, to include on an extraschedular basis.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

ATTORNEY FOR THE BOARD 

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty in the United States Navy from
May 1955 to April 1960.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of April 1998 and September 1999 from
the Department of Veterans Affairs (VA) Regional Office (RO) in St.
Louis, Missouri. The rating decision of April 1998 increased the
rating for his service-connected residuals of compression fracture
of the 8th thoracic vertebra from 10 percent to 20 percent
disabling, and the claimant appealed, seeking a rating in excess of
20 percent for service-connected residuals of compression fracture
of the 8th thoracic vertebra. The rating decision of September 1999
continued the 20 percent rating for service-connected residuals of
compression fracture of the 8th thoracic vertebra, and denied a
total disability rating based on unemployability due to service-
connected disabilities. The claimant filed a Notice of Disagreement
with the denial of his claim for a rating in excess of 20 percent
rating for service-connected residuals of compression fracture of
the 8th thoracic vertebra, and did not take issue with the denial
of a total disability rating based on unemployability due to
service-connected disabilities.

This case was previously before the Board in April 1999, at which
time the Board denied the claim for a rating in excess of 20
percent for service-connected residuals of compression fracture of
the 8th thoracic vertebra, and remanded the claim to the RO to
determine whether the veteran's claim should be submitted to the
Under Secretary for Benefits or the Director, Compensation and
Pension Service, for consideration of an extraschedular rating, and
return of the appeal to the Board. The actions requested on Remand
have been satisfactorily completed, and than case returned to the
Board for further appellate consideration.

As noted, while the case was thus in Remand status, the rating
decision of September 1999 continued the 20 percent rating for
service-connected residuals of compression fracture of the 8th
thoracic vertebra, and denied a total disability rating

2 -

based on unemployability due to service-connected disabilities. The
claimant filed a Notice of Disagreement with the denial of his
claim for a rating in excess of a 20 percent rating for service-
connected residuals of compression fracture of the 8th thoracic
vertebra, and did not take issue with the denial of a total
disability rating based on unemployability due to service-connected
disabilities.

In addition. a rating decision of July 2001 granted service
connection for post-traumatic stress disorder (PTSD), evaluated as
30 percent disabling, denied a compensable rating for service-
connected residuals of a right wrist fracture, continued the 20
percent rating for service-connected residuals of compression
fracture of the 8th thoracic vertebra, and determined that new and
material evidence had not been submitted to reopen a claim for
service-connection for residuals of a brain concussion. The
claimant and his representative were notified of those
determinations and of his right to appeal by RO letter of July 30,
2001. Those decisions have not been appealed and, with the
exception of the remanded issue of entitlement to a rating in
excess of 20 percent for service-connected residuals of compression
fracture of the 8th thoracic vertebra, to include on an
extraschedular basis are not currently before the Board.

There has been a significant change in the law with the enactment
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
3(a), 114 Stat. 2096, 2097- 98 (2000) [codified as amended at 38
U.S.C.A. 5102, 5103. 5103A, and 5107 (West Supp. 2002)]. This law
eliminates the concept of a well-grounded claim, redefines the
obligations of VA with respect to the duty to assist, and
supersedes the decision of the United States Court of Appeals for
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot
assist in the development of a claim that is not well grounded).
The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. See Karnas v. Derwinski 1 Vet.
App. 308. 312-13 (1991).

3 -

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court
held that where a statute or regulation changes during the
appellate process, the version more favorable to the claimant shall
apply. VA's General Counsel has determined, in a precedential
opinion that the Board is bound to follow, that the VCAA is more
favorable to claimants than the law in effect prior to its
enactment. See VAOPGCPREC 11-00; Janssen v. Principi, 15 Vet. App.
123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on August
29, 2001 with the same effective date of the VCAA, November 9,
2000. Except for the amendment to 38 CFR 3.156(a), the second
sentence of 38 CFR 3.159(c), and 38 CFR 3.159(c)(4)(m), effective
August 29, 2001, governing reopening of previously and finally
denied claims, the provisions of this final rule apply to any claim
for benefits received by VA on or after November 9, 2000, as well
as to any claim filed before that date but not decided by VA as of
that date. As the instant appeal does not address a reopened claim,
the revised regulations pertaining to reopened claims are
inapplicable to this appeal.

The record shows that the claimant and his representative were
notified of the provisions of the VCAA by RO letter of May 17,
2001, which informed them of VA's duty to notify them of the
information and evidence necessary to substantiate the claim and to
assist them in obtaining all such evidence. That letter also
informed the claimant and his representative which part of that
evidence would be obtained by the RO and which part of that
evidence would be obtained by the claimant, pursuant to Quartuccio
v. Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to notify
the claimant of what evidence he or she was required to provide and
what evidence the VA would attempt to obtain).

The RO letter of May 17, 2001, further informed the claimant and
his representative of VA's duty to assist them by obtaining all
evidence in the custody of military authorities or maintained by
any other federal, State or local government agency, as well as any
medical, employment, or other non-government records which are
pertinent or specific to that claim; and which the claimant
identified and provided record release authorizations permitting VA
to obtain those records. Further, that

4 -

Supplemental Statement of the Case informed the claimant and his
representative that should efforts to obtain records identified by
the claimant prove unsuccessful for any reason which the claimant
could remedy, the VA would notify the claimant and advise him that
the ultimate responsibility for furnishing such evidence lay with
the claimant.

The Board finds that all relevant evidence necessary for an
equitable disposition of the instant appeal has been obtained by
the RO, and that VA's duty of notification to the claimant and his
representative of required information and evidence and of its duty
to assist them in obtaining all evidence necessary to substantiate
the issues on appeal have been fully met. The RO has obtained the
claimant's complete service medical, personnel, and administrative
records, as well as all private or VA medical evidence identified
by the claimant. The RO has further scheduled a personal hearing
before an RO Hearing Officer, but the claimant failed to appear for
that hearing. Neither the appellant nor his representative have
argued a notice or duty to assist violation under the VCAA, and the
Board finds that it is clear that the appellant and his
representative were fully notified and aware of the type of
evidence required to substantiate the claims. In view of the
extensive factual development in the case, as demonstrated by the
Board's April 1999 remand and the record on appeal, the Board finds
that there is no reasonable possibility that further assistance
would aid in substantiating this appeal. For those reasons, further
development is not necessary for compliance with the provisions of
38 U.S.C.A. 5103 and 5103A (West Supp. 2002).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the instant appeal has been obtained by the RO, and VA's duty of
notification to the claimant of required information and evidence
and of its duty to assist him in obtaining all evidence necessary
to substantiate his claim have been fully met.

5 -

2. The claimant's service-connected residuals of compression
fracture of the 8th thoracic vertebra are currently manifested by
recurring attacks of back pain, aggravated by bending and lifting,
pain in the upper back on attempted flexion of the back above 90
degrees with intermittent relief, X-ray evidence of a demonstrable
deformity of the T-8 vertebral body, healed with a resulting
kyphotic deformity involving the T-6 through T- 10 vertebrae, with
secondary traumatic arthritis and without objective clinical
findings of spinal cord involvement, lateralizing signs, swelling.
tenderness, bowel or bladder symptoms, loss of power in the
extremities, pain on hyperextension or lateral bending, an abnormal
gait or symptomatic straight leg raising, or more than mild loss of
function due to pain on use.

3. The claimant's service-connected residuals of compression
fracture of the 8th thoracic vertebra, with secondary traumatic
arthritis, are not shown to alone clause marked interference with
employment or to result in frequent periods of hospitalization so
as to render impractical the application of the regular schedular
standards.

CONCLUSION OF LAW

The criteria for an increased rating of 40 percent for service-
connected residuals of compression fracture of the 8th thoracic
vertebra, with traumatic arthritis, are met. 38 U.S.C.A. 1155,
5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 3.102, 3.321(b)(1),
Part 4, 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 5285-5293)
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Evidence

As noted, the claimant served on active duty in the United States
Navy from May 1955 to April 1960. In a June 1959 motorcycle
accident, the claimant sustained a

6 -

compression fracture of the 8th thoracic vertebra and a comminuted
fracture of the distal right radius. Following service separation,
the veteran claimed service connection for residuals of a
compression fracture of the 8th thoracic vertebra and residuals of
a comminuted fracture of the distal right radius, as well as other
injuries. A rating decision of March 1961 granted service
connection for those disabilities, and evaluated both as
noncompensably disabling, while service connection for residuals of
a brain concussion and kidney condition was denied. A Board
decision of June 1962 granted an increased rating of 10 percent for
residuals of a compression fracture of the 8th thoracic vertebra
and upheld the denial of service connection for residuals of a
brain concussion.

In March 1998, the claimant reopened his claim for a rating in
excess of 10 percent 8th for service-connected residuals of
compression fracture of the thoracic vertebra.

Also as noted above, a rating decision of April 1998 increased the
rating for the claimant's service-connected residuals of
compression fracture of the 8th thoracic vertebra from 10 percent
to 20 percent disabling, and the claimant appealed, seeking a
higher rating evaluation for that disability. A subsequent rating
decision of September 1999 continued the 20 percent rating for
service-connected residuals of compression fracture of the 8th
thoracic vertebra, and denied a total disability rating based on
unemployability due to service-connected disabilities. The denial
of the appellant's claim for a total disability rating based on
unemployability due to service-connected disabilities was not
appealed.

VA outpatient treatment records, dated from September 1997 to
February 1998, show that in October 1997, the claimant complained
of increased back pain, without pain on motion. Previous X-rays
showed a healed compression fracture of the T-8 vertebra. The
diagnosis was chronic back pain, and he was referred to the pain
clinic for medication. Those VA outpatient clinic records are
silent for other complaint, treatment, findings or diagnosis of
thoracic spine or back pain.

7 -

A VA examination of the spine, conducted in March 1998, cited the
veteran's claim of increasing thoracic pain. Examination revealed
some muscle spasm in the mid- dorsal spine, tenderness over the
spinous process of the T-8 vertebra, and a full and normal range of
motion in the spine by goniometer measurement. No evidence of pain
on motion was noted. X-rays of the thoracic spine disclosed a
compression deformity of the T-8 vertebral body, with
osteoarthritis throughout the thoracic spine, without worsening
since prior films. The diagnosis was remote compression deformity
of the T-8 vertebral body, with secondary traumatic arthritis,
moderately symptomatic.

A rating decision of April 1998 increased the rating for the
claimant's service- connected residuals of compression fracture of
the 8th thoracic vertebra from 10 percent to 20 percent disabling,
and the claimant appealed.

In his Notice of Disagreement, the claimant asserted that he
experiences muscle spasms in his back 3-4 times daily, particularly
when walking two blocks or more, as well as difficulty in lifting
objects and in negotiating stairs. In his Substantive Appeal (VA
Form 9), he noted that he has constant back pain, limitation of
motion in his back, and restriction of walking to three blocks.

Based upon the evidence then of record, the Board decision of April
1999 denied the claim for a rating in excess of 20 percent for
service-connected residuals of compression fracture of the 8th
thoracic vertebra, and remanded the claim to the RO to determine
whether the veteran's claim should be submitted to the Under
Secretary for Benefits or the Director. Compensation and Pension
Service, for consideration of an extraschedular rating, and to
return the appeal to the Board.

The additional evidence added to the record following the above-
cited Board decision and remand order included VA outpatient
treatment records, dated from February to November 1998, showing
that in May 1998, the claimant complained of increased back pain.
thigh weakness, and legs giving out after walking 1/2 block.
Examination disclosed decreased deep tendon reflexes, quadriceps
strength of 3/5, bilaterally. The assessment was old vertebral
compression fracture, with pain and

extremity weakness, and degenerative joint disease of the thoracic
and lumbar spine.

In August 1998, the claimant complained of constant, sharp pain in
the mid-back, radiating to the lower extremities, and aggravated by
prolonged sitting or standing, without bowel or bladder symptoms or
the need for assistive devices in ambulation. Examination disclosed
tenderness in the low thoracic spine and tight paraspinals, with
limitation motion on flexion and lateral bending due to pain, lower
extremity strength of 5/5, bilaterally, deep tendon reflexes of +4
at knees and ankles, and 9 negative straight leg raising. The
assessments was T-8 compression fracture, with thoracic spondylosis
and degenerative joint disease. He was referred to physical
therapy. A CT scan of the thoracic spine in August 1998 revealed a
moderate to marked wedge-shaped old compression fracture of the T-8
vertebral body, with spondylosis and hypertrophic spurring and bony
bridging, and a very mild encroachment of the T-8 vertebral body on
the central spinal canal. The neural foramina were capacious, and
mild to moderate degenerative arthritic changes were seen at the
facet joints and the costovertebral articulations. On review of
that CT scan, the examining orthopedist expressed the opinion that
the spinal canal was ample and does not appear to be unduly
compressed, although there was a minimal posterior deformity, and
that he did not believe that this CT scan revealed any evidence of
potential myeolopathy. The claimant asserted that he was not
interested in any surgical resolution to his complaints.

VA outpatient treatment records, dated in September 1998, noted
that following physical therapy, the claimant had minimal to no
complaints of pain with activities of daily living and, on range of
motion of the trunk, minimal to no muscle spasm or tightness in the
thoracic spine. Examination disclosed normal posture and
ambulation, and muscle strength was normal in all muscle groups,
sensation was intact, and straight leg raising was normal. Previous
X-rays showed a healed compression fracture of the T-8 vertebra. He
was referred to the pain clinic for medication.

9 -

Later in September 1998, an evaluation of the claimant disclosed
that he stands erect, with an appreciable kyphosis and a markedly
increased lordosis in the lumbar spine, with complaints of pain on
extension, limitation of flexion bringing the fingertips to the
proximal third of the tibia. while lateral bending was within
normal limits and not unduly painful. Some localized pressure
tenderness was noted over the apex of the hyphus and in the lumbar
region, and the examiner noted that the claimant's reaction
appeared to not be commensurate with the stimulus applied. Straight
leg raising and Lasegue's maneuver elicited complaints of back
pain, while deep tendon reflexes in the patellar regions were
hypoactive and could be maintained only with reinforcement, and the
Achilles' reflexes were absent. Previous X-rays were reviewed and
showed a significant and severe compression fracture of the T-8
vertebra which had healed, with a resulting kyphotic deformity
involving the T-6 through T- 10 vertebrae, with anterior osteophyte
formation and definite evidence of degenerative joint disease.

VA outpatient treatment records, dated in November 1998, show that
electromyography (EMG) of the lower extremities revealed no
abnormal spontaneous activity in any of the muscles tested, while
increased polyphasia, was seen in all such muscles, and recruitment
was normal in all muscles tested.

In an Application for Increased Compensation Based upon
Unemployability (VA Form 21-8940), received in June 1999, the
claimant reported that he had 1 year of high school. obtained a GED
Certificate in the Navy, and had occupational experience as a
driver and counterman, and was not currently employed, but was
looking for work.

RO requests for information for the claimant's former employers
show that he was employed as a driver from September 1991 to March
1992; from November 1992 to July 1993: from March 1996 to June
1996, ended by the claimant's voluntary termination; while another
employer stated that it had gone out of business in 1996.

A rating decision of September 1999 denied a rating in excess of 20
percent for service-connected residuals of compression fracture of
the 8th thoracic vertebra, to

- 10 -

include an extraschedular rating, and denied i total disability
rating based on unemployability due to service-connected
disabilities.   The claimant and his representative were informed
of those adverse determinations and of his right to appeal by RO
letter of September 13, 1999. A Supplemental Statement of the Case
was provided the claimant and his representative addressing the law
and regulations applicable to extraschedular ratings. In September
1999, the claimant filed a Notice of Disagreement with the rating
decision of September 1999 as to the denial of a rating in excess
of 20 percent for service-connected residuals of compression
fracture of the 8th thoracic vertebra, to include an extraschedular
rating, but did not appeal thee denial of a total disability rating
based on unemployability due to service-connected disabilities. A
Supplemental Statement of the Case was provided, and the claimant
perfected that appeal.

VA outpatient records, dated in September 1999, include a
neurological evaluation which cited the claimant's CT scan of the
spine and EMG testing. The claimant was described as being
concerned about Compensation and Pension issues, including any
possible relationship between his lower extremity numbness and the
1959 motorcycle accident. The consultant VA neurologist stated that
it was impossible to say that there was no relationship at all, but
expressed the opinion that the current examination and EMG
supported a diagnosis of peripheral neuropathy as the cause because
there were no long track signs or evidence of a spinal sensory
level.

VA outpatient records, dated from February to August 2000, show
that in February 2000. the claimant related that he had worked for
a few weeks, but had to quit because of his back. He was noted to
have a normal gait. The claimant was seen in May 2000. at which
time he related that he holds a commercial driver's license and can
drive the "big buses." In August 2000, the claimant was shown to
have no CVA or flank tenderness, a full range of motion of the
extremities, bilaterally, while neurologic examination was grossly
physiologic. The assessment included a backache. unspecified, with
degeneration of the thoracic and thoracolumbar discs.

Records obtained from a VA Vocational Rehabilitation Counselor,
dated in December 1998, cited the claimant's history of being a
laborer and an over-the-road driver until 1996, when he became a
part-time driver for another company; that he is currently employed
part-time at Lynwood Respiratory Center, directing people for
services, and that he had an unstable work history since being
unable to continue as an over-the-road driver. In an attached
letter, dated in October 2000. the VA Vocational Rehabilitation
Counselor stated that the claimant had been involved in their
program from July 1998 to December 1999, including employment for
a short time, but had to leave that employment due to his service-
connected and nonservice-connected disabilities. She further
expressed the opinion that the claimant can work part-time in a job
that requires limited sitting, and no lifting pushing or pulling.

A report of VA orthopedic and neurologic examination. conducted in
October 2000, cited the claimant's statement that he takes 5 or 6
pain pills daily for back pain, but does not use a back brace. He
complained of fairly constant back pain, aggravated by bending and
lifting, and occasionally radiating into his lower extremities,
without bowel or bladder symptoms. He related that his right wrist
condition was "nothing to complain about." The claimant related
that after leaving service, he worked in the restaurant business.
then became an over-the-road driver, but was unable to continue due
to back pain and has been unemployed for 6 months. Examination
showed that the claimant was able to move around the examining room
without demonstrable difficulty and was able to climb on and off
the examining table without apparent pain. Examination of the upper
back disclosed no deformity, swelling, or tenderness. The claimant
complained of pain in the upper back on attempted flexion of the
back above 90 degrees, while denying pain on hyperextension and on
lateral bending. Neurological examination of the lower extremities
revealed that the heel and toe gait was normal, and that straight
lei, raising was normal. Examination of the right wrist disclosed
no deformity, swelling. or tenderness, and dorsiflexion was to 70
degrees, palmar flexion to 89 degrees, radial deviation to 20
degrees, and ulnar deviation to 45 degrees, and grip

- 12 -

strength was strong. The diagnosis was healed compression fracture
of the 8th thoracic vertebra, and healed fracture of the right
wrist. The VA orthopedic examiner expressed the opinion that the
claimant was currently doing relatively well, and that there was
nothing on physical examination or X-rays to substantiate his
complaints of worsening of the back condition.

VA outpatient treatment records, dated from August 2000 to April
2001, showed that when seen in August 2000, there was no CVA or
flank tenderness and no clubbing, varicosities, joint deformities,
a full range of motion was clinically demonstrated, and neurologic
examination was grossly physiologic. In October 2000, he related
that he was unable to work due to back pain, and that lifting
things caused back pain. In December 2000, it was noted that the
claimant refuses to take medications. In April 2001, examination of
the claimant revealed no abnormalities of the extremities, and
neurological evaluation revealed no abnormalities of the
extremities, and shows that cranial nerves were intact, sensation
was intact, and there were no focal findings. It was again noted
that the claimant refuses to take medications.

A report of VA examination, conducted in June 2001, noted that the
claimant last worked in December 1999 as a bus driver for Truman
Medical Center. It was noted that he takes Tylenol for pain. In a
May 2001 statement, the claimant reported that he obtained medical
treatment only at the VAMC, Kansas City.

Records obtained from the Social Security Administration include a
September 1989 application for disability benefits, showing that
between 1985 and 1998 the claimant worked irregular hours,
including full time, as a deli worker, driver, food service worker,
caterer, and auto parts salesman; and that he related that he
changed jobs often when he was asked to do heavy lifting, stand for
prolonged periods, or change his Job duties.

VA outpatient treatment records, dated in December 2002, show that
the claimant related that he could walk miles without major cardiac
symptoms, but his activity was mildly limited because of lower back
pain due to radiculopathy. Examination

- 13 -

disclosed no abnormalities of the extremities, and all four
extremities had normal power, with no lateralizing signs.

II. Analysis

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155 (West 1991 & Supp. 2002); 38 C.F.R.
3.321(a), 4.1 (2002). Separate diagnostic codes identify the
various disabilities. 38 C.F.R. Part 4 (2002). When an unlisted
condition is encountered it will be permissible to rate under a
closely related disease or injury in which not only the functions
affected, but the anatomical localization and symptomatology are
closely related. 38 C.F.R. Part 4, 4.20 (2002).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise. the lower rating will be assigned. 38 C.F.R.
Part 4, 4.7 (2002). In Esteban v. Brown, 6 Vet. App. 259, 262
(1994), it was held that service connection for distinct
disabilities resulting from the same injury could be established so
long as the symptomatology for one condition was not "duplicative
of or overlapping with the symptomatology" of the other condition.
However, the evaluation of the same disability under various
diagnoses is to be avoided. See 38 C.F.R. 4.14; Fanning v. Brown,
4 Vet. App. 225, 230 (1993).

Words such as "slight", "moderate" and "severe" are not defined in
the VA Schedule for Rating Disabilities. Rather than applying a
mechanical formula, the Board must evaluate all of the evidence to
the end that its decisions are "equitable and just." 38 CF.R. Part
4, 4.6 (2002).

Where a veteran has reported complaints of pain associated with a
musculoskeletal disorder. the Board is required to consider the
applicability of 4.40, 4.45 and 4.59 even though the veteran has
not raised the issue of their applicability. Voyles v.

- 14 -

Brown. 5 Vet. App. 451. 453 (1993) Quarles v. Derwinski, 3 Vet.
App. 129, 139 (1992).

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, as in the instant
appeal, the present level of disability is of primary importance.
Francisco v. Brown. 7 Vet. App. 55, 58 (1994).

Under the Diagnostic Code 5010, arthritis due to trauma and
substantiated by X-ray findings is rated as degenerative arthritis
under Diagnostic Code 5003. 38 C.F.R. 4.71a, Diagnostic Code 5010.
Under Diagnostic Code 5003, degenerative arthritis established by
X-ray findings is rated on the basis of limitation of motion under
the appropriate Diagnostic Codes for the specific joint or joints
involved. When, however, the limitation of motion of the specific
joint or joints involved is noncompensable under the appropriate
Diagnostic Codes, a rating of 10 percent is for application for
each such major joint or group of minor joints affected by
limitation of motion, to be combined and not added, under
Diagnostic Code 5003. Limitation of motion must be objectively
confirmed by findings such as swelling, muscle spasm, or
satisfactory evidence of painful motion. 38 C.F.R. 4.71a,
Diagnostic Code 5003 (2002).

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in parts of the system, to
perform the normal working movements of the body with normal
excursion, strength. speed, coordination and endurance. It is
essential that the examination on which ratings are based
adequately portray the anatomical damage, and the functional loss.
with respect to all these elements, The functional loss may be due
to absence of part, or all, of the necessary bones, joints and
muscles, or associated structures, or to deformity, adhesions,
defective innervation, or other pathology. or it may be due to
pain, supported by adequate pathology and evidenced by the visible
behavior of the claimant undertaking the motion. Weakness is as
important as limitation of motion, and a part which becomes painful
on use must be regarded as seriously disabled. A little used part
of the musculoskeletal system may be expected to show evidence of
disuse, either through atrophy, the condition of the skin, absence
of normal callosity or the like.

- 15 -

38 C.F.R. Part 4, 4.40 (2002). See Spurgeon v. Brown, 10 Vet. App.
194, 196 (1997).

For the purpose of rating disability from arthritis, the shoulder,
elbow, wrist, hip, knee. and ankle are considered major joints;
multiple involvement of the interphalangeal, metacarpal and carpal
joints of the upper extremities, the interphalangeal, metatarsal
and tarsal joints of the lower extremities, the cervical vertebrae.
the dorsal vertebrae, and the lumbar vertebrae, are considered
groups of minor joints, ratable on a parity with major joints. 38
C.F.R. 4.45 (2002).

With any form of arthritis. painful motion is an important factor
of disability, the facial expression. wincing, etc., on pressure or
manipulation, should be carefully noted and definitely related to
affected joints. Muscle spasm will greatly assist the
identification. Sciatic neuritis is not uncommonly caused by
arthritis of the spine. The intent of the schedule is to recognize
painful motion with joint or periarticular pathology as productive
of disability. It is the intention to recognize actually painful.
unstable, or malaligned joints, due to healed injury, as entitled
to at least the minimum compensable rating for the joint.
Crepitation either in the soft tissues such as the tendons or
ligaments. or crepitation within the joint structures should be
noted carefully as points of contact which are diseased. Flexion
elicits such manifestations. The joints involved should be tested
for pain on both active and passive motion, in weight-bearing and
nonweight-bearing and, if possible, with the range of the opposite
undamaged joint. 38 C.F.R. 4.5 9 (2002).

In the instant appeal, the RO has evaluated the veteran's service-
connected residuals of a compression fracture of the 8th thoracic
vertebra under 38 C.F.R. 4.71a, Diagnostic Code (DC) 5285-5293
based upon residuals of vertebral fracture (5285) and
intervertebral disc syndrome (5193), an analogous rating. DC 5285
provides ratings for residuals of a vertebral fracture, with a 100
percent evaluation where there is cord involvement and the veteran
is bedridden or requiring long leg braces; a 60 percent evaluation
if there is no cord involvement but there is abnormal mobility,
requiring neck brace (jury mast), residuals not fitting into the
100 or 150 percent categories are rated in accordance with definite
limited motion or muscle

- 16 -

spasm, with an additional 10 percent for demonstrable deformity of
the vertebral body. Because the veteran does not currently manifest
the symptoms required for a 100 or 60 percent evaluation, his
disability would be rated under limitation of motion of the dorsal
(thoracic) spine. 38 C.F.R. 4.71 a, DC 5291 (2002). Under DC 5291,
severe and moderate limitation both warrant a 10 percent
evaluation, while slight limitation warrants a 0 percent
evaluation. Thus, the veteran would be afforded a 10 percent
evaluation at most under DC 5291. Under DC 5285, he might also be
entitled to an additional 10 percent due to an additional
demonstrable deformity of a vertebral body. Even so, the total 20
percent evaluation which he could be assigned under DC 5285 is no
greater than that which he is currently assigned under DC 5293, as
utilized by the RO.

Diagnostic Code 5293 provides a 60 percent evaluation where the
disability is pronounced, with persistent symptoms compatible with
sciatic neuropathy with characteristic pain and demonstrable muscle
spasm, absent ankle jerk, or other neurological findings
appropriate to site of diseased disc, little intermittent relief,
a 40 percent evaluation is warranted in severe cases, with
recurring attacks and intermittent relief, and a 20 percent
evaluation is warranted in moderate cases with recurring attacks.

As noted above, the Court has held that where entitlement to
compensation has already been established and an increase in the
disability rating is at issue, as in the instant appeal. the
present level of disability is of primary importance. Francisco, 7
Vet. App. at 58.

The Board notes that VA outpatient treatment records, dated in
September 1998, disclosed a severe compression fracture of the T-8
vertebra which had healed, with a resulting kyphotic deformity
involving the T-6 through T- 10 vertebrae, and with secondary
traumatic arthritis.

In addition, following the Board's April 1999 decision that a
rating in excess of 20 percent was not warranted for service-
connected residuals of a compression fracture of the T-8 vertebral
body. an October 2000 report of VA orthopedic and neurologic

- 17 -

examination cited the claimant's complaint's of fairly constant
back pain, aggravated by bending and lifting, and occasionally
radiating into his lower extremities, without bowel or bladder
symptoms. Examination showed that the claimant was able to move
around the examining room without demonstrable difficulty and was
able to climb on and off the examining table without apparent pain.
Examination of the upper back disclosed no deformity, swelling, or
tenderness. The claimant complained of pain in the upper back on
attempted flexion of the back above 90 degrees, while denying pain
on hyperextension and on lateral bending. Neurological examination
of the lower extremities revealed that the heel and toe gait was
normal, and that straight leg raising was normal. The diagnosis was
healed compression fracture of the 8th thoracic vertebra, and the
VA orthopedic examiner expressed the opinion that the claimant was
currently doing relatively well, and that there was nothing on
physical examination or X-rays to substantiate his complaints of
worsening of the back condition.

VA outpatient treatment records, dated in December 2002, show that
the claimant related that he could walk miles without minor cardiac
symptoms, but his activity mildly limited because of lower back
pain due to radiculopathy. Examination was disclosed no
abnormalities of the extremities. and all four extremities had
normal power, with no lateralizine signs. In a letter, dated in
October 2000, a VA Vocational Rehabilitation Counselor stated that
the claimant had been involved in their program from July 1998 to
December 1999. including employment for a short time, but had to
leave that employment due to his service-connected and nonservice-
connected disabilities.

In consideration of those findings, the Board concludes that the
claimant's service- connected residuals of a compression fracture
of the T-8 vertebral body are currently manifested by complaints of
occasional radiation into his lower extremities. intermittent
("fairly constant") back pain, aggravated by bending and lifting,
pain in the upper back on attempted flexion of the back above 90
degrees, and evidence of a severe compression fracture of the T-8
vertebra, healed with a resulting kyphotic deformity involving the
T-6 through T- 10 vertebrae, with secondary traumatic arthritis,
and without objective clinical findings of spinal cord

18 -

involvement, lateralizing signs, alteration of gait, swelling,
tenderness, bowel or bladder symptoms, loss of power in the
extremities, pain on hyperextension or lateral bending, an abnormal
gait or symptomatic straight leg raising, or more than mild loss of
function due to pain on use.

Based upon the foregoing, and for the reasons and bases stated, the
Board finds that the claimant meets the regulatory criteria for an
increased rating of 40 percents for service-connected residuals of
compression fracture of the 8th thoracic vertebra, with traumatic
arthritis, under the provisions of 38 C.F.R. 4.40, 4.45, 4.59,
4.71a. Diagnostic Code 5285-5293 (2002).

The Court has held that the question of an extraschedular rating is
a component of the veteran's claim for an increased rating. See
Bagwell v. Brown, 9 Vet. App. 157 (1996). Bagwell left intact,
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88. 95
(1996) which found that when an extraschedular grant may be in
order, that issue must be referred to those officials who possess
the delegated authority to assign such a rating in the first
instance. pursuant to 38 C.F.R. 3.321. Since this matter has been
adjudicated by the RO, the Board will, accordingly, consider the
provisions of 38 C.F.R. 3.321(b)(1) (2002).

Ordinarily, the VA Rating Schedule will apply unless there are
exceptional or unusual factors which would render application of
the schedule impractical.See Fisher v. Principi, 4 Vet. App. 57, 60
(1993). According to the regulation, an extraschedular disability
rating is warranted upon a finding that the case presents such an
exceptional or unusual disability picture with such related factors
as marked interference with employment or frequent periods of
hospitalization that would render impractical the application of
the regular schedular standards. 38 C.F.R. 3.321(b)(1) (2002).

The claimant has not identified any factors which may be considered
to be exceptional or unusual. As noted immediately above, an
exceptional case is said to include such factors as marked
interference with employment or frequent periods of hospitalization
as to render impracticable the application of the regular schedular

19 -

standards. Fanning v. Brown, 4 Vet. App. 225, 229 (1993). With
respect to employment, a report of June 2001 report of VA
examination noted that the claimant last worked in December 1999 as
a bus driver for Truman Medical Center. An October 2000 letter from
a VA Vocational Rehabilitation Counselor stated that the claimant
had to leave that employment due to his service-connected and
nonservice-connected disabilities. This evidence is not consistent
with marked interference with employment. As for hospitalization,
it does not appear that the veteran has been hospitalized for his
service-connected disabilities since before he left the service. In
addition, there is no evidence of an exceptional or unusual
clinical picture.

In short, the Board concludes that the evidence of record does not
reflect any factor which takes the veteran outside of the norm, or
which presents an exceptional or unusual disability picture. See
Moyer v. Derwinski, 2 Vet,. App. 289, 293 (1992); see also Van
Hoose v. Brown, 4 Vet. App. 361. 363 (1993) [noting that the
disability rating itself is recognition that industrial
capabilities are impaired]. In essence, the Board finds that the
evidence does not show that the veteran's service- connected
disability causes marked interference with employment or results M
frequent periods of hospitalization so as to render impractical the
application of the regular schedular standards. There is no other
evidence, clinically or otherwise, which demonstrates anything
exceptional or unusual about the veteran's service- connected
disabilities which is not contemplated in the criteria in the VA
Schedule for Rating Disabilities. Accordingly, the Board determines
that the assignment of an extraschedular rating pursuant to 38
C.F.R. 3.321(b)(1) is not warranted,

In reaching its decision, the Board has considered the doctrine of
reasonable doubt, however, as the evidence is not in equipoise, or
evenly balanced, but favors the claimant, the doctrine is not for
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

20 -


ORDER

An increased rating of 40 percent for service-connected residuals
of compression fracture of the 8th thoracic vertebra, with
traumatic arthritis, is allowed, subject to controlling regulations
governing the payment of monetary benefits

G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

21 -



